                                                                       usuc so:,rY

                                                                   l   er
                                                                       j _~
                                                                            ,~cTn<-,','1'
                                                                        .1 .,   A'\
                                                                                -~
                                                                                          "' 'I   "-    j   \
                                                                                                                i \   ·,   i,1   i_   :"_·
                                                                                                                                      -




UNITED STATES DISTRICT COURT
                                                                   1
                                                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                          DATE Fll~f-])· _                3\J3] al~
--------------------------------------------------------------X
LATATAURA LANNETTE COOPER,
                   Plaintiff,                                                    18   CIVIL 9949 (GWG)

                 -against-                                                             JUDGMENT

ANDREW SAUL,
Commissioner of Social Security,
                            Defendant.
--------------------------------------------------------------X


         It is hereby   ORDERED, ADJUDGED AND DECREED:                                                 That for the reasons

set forth in the Court's Opinion & Order dated March 13, 2020, Cooper's motion for judgment

on the pleadings is granted and the Commissioner's cross-motion for judgment on the pleadings

is denied and the case is remanded for further proceedings.

Dated: New York, New York
       March 13, 2020



                                                                                RUBY J. KRAJICK

                                                                                     _~!erk of Court
                                                             BY:
                                                                                     D(/)1u?1(j[?
                                                                                      Deputy ClerK
